Citation Nr: 0416763	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Service medical records for the veteran document treatment 
for headaches between June and August 1967; the impression 
was of tension headaches.  The remainder of the service 
medical records, including the report of the veteran's 
examination for discharge, are negative for any complaints, 
finding or diagnosis of headaches.

The post-service medical evidence on file contains no 
reference to headaches until 1973.  A private treatment note 
for May 1973 records the veteran's complaints of headaches 
and nervousness.  VA treatment records show that the veteran 
complained of headaches in May 1980 and October 1984.  In 
August 1994 he complained of headaches which resolved after 
he used some form of analgesic.  The examiner diagnosed 
headaches which were probably musculoskeletal in origin, and 
advised the veteran to return if the headaches persisted; 
several days later the veteran reported that his headaches 
had resolved.  In October 1995 the veteran reported neck pain 
and headaches which tended to resolve with analgesics.  In 
February and March 1997 the veteran denied any headaches, but 
in November 1999 he again complained of headaches, which 
resolved following the use of analgesics.  The records show 
that he continues to be prescribed analgesics, although the 
reason is unclear.
 
After reviewing the evidence on file, it is unclear to the 
Board whether the veteran actually has a headache disorder, 
and if so, whether the disorder is etiologically related to 
his period of service.  Unfortunately, the record reflects 
that the veteran has not been afforded a VA examination in 
connection with the instant appeal.  See generally, Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Under the circumstances, the Board is of the opinion that VA 
examination of the veteran would be helpful in the 
adjudication of the instant appeal.  

In addition, the record suggests that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Records from that agency pertaining to 
the veteran are potentially relevant to the instant claim, 
and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
neurological examination to 
determine the nature, extent and 
etiology of any headache disorder.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
With respect to any headache 
disorder identified, the examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that the headache 
disorder is etiologically related to 
the veteran's period of service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000) and VA's implementing 
regulations found at 38 C.F.R. 
§ 3.159.  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


